DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the remitted light beam”, “the associated pulse sequence coding” lacks proper antecedent basis.
Regarding claim 6, “the line array” lacks proper antecedent basis.
The other claims are indefinite based on their dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Dumoulin et al. (U.S. Patent Application Publication 2019/0094346).
Regarding claims 1-9, Dumoulin et al. disclose (Figs.) a method and an optoelectronic sensor for detecting and determining the distance of objects in a monitoring region, the sensor having a light transmitter (1, 1’, 1”) 5for transmitting a transmission light beam (7A, 7B, 7C, 7D; 6) with a modulated pulse sequence coding ([0043], [0046]; see also claim 13), a light receiver (15; SPAD array) for generating a reception signal from the remitted light beam (17) remitted by objects in the monitoring region, and a control and evaluation unit (21) which is configured to determine a light time of flight based on the reception signal and the associated pulse sequence coding and, 10therefrom, a distance value ([0119]), wherein the light transmitter is configured to simultaneously transmit a plurality of transmission light beams (6) with a modulated pulse sequence coding for scanning a plurality of measuring points, and wherein the light receiver (24) comprises a plurality of light receiving ele15ments (array) for generating a plurality of reception signals from a plurality of remitted light beams.  Dumoulin et al. also disclose (claim 13) orthogonal pulse codings.  Dumoulin et al. also disclose (Fig. 2a) transmiting the beam in varying directions (scanning) so that the measuring point is observed by another light receiving element (another pixel or SPAD).  The two light sources 12 (Fig. 2a) form a line array as claimed.  Dumoulin et al. also disclose (Fig. 3) a pattern generating element (23) and rotatable deflection unit (5) and only reading associated light receiving elements ([0063]) as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878